  Case 19-34574-KRH             Doc 962        Filed 08/05/21 Entered 08/05/21 14:00:45                    Desc Main
                                              Document     Page 1 of 13




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                 Case No.
                                      1
              LeClairRyan PLLC,                                            19-34574-KRH

              Debtor                                                       Chapter
                                                                           7


                  TRUSTEE’S SECOND MOTION TO MODIFY PROCEDURES
                REGARDING THE PROSECUTION AND/OR SETTLEMENT OF
             ACTIONS INVOLVING FORMER ATTORNEYS AND CERTAIN OTHERS
                       AND MEMORANDUM IN SUPPORT THEREOF

             Lynn L. Tavenner, Trustee, not individually but solely in her capacity as the Chapter 7

    trustee (in such capacity, the “Trustee”) of the bankruptcy estate (the “Estate”) of LeClairRyan

    PLLC (“LeClairRyan” and/or the “Debtor”), in the above-referenced Chapter 7 case (the

    “Bankruptcy Case” and/or the “Case”), by and through her undersigned counsel, pursuant to §§

    102(1), 105, 108, and 704 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the

    “Bankruptcy Code”), Rules 7016 and 9019 of the Federal Rules of Bankruptcy Procedure (the

    “Bankruptcy Rules,” and each individually a “Bankruptcy Rule”), and Rules 7016-1 and 9019-

    1 of the Local Rules of Bankruptcy Procedure (the “Local Rules,” and each individually a “Local

    Rule”), hereby moves (the “Motion”) for entry of an order modifying certain procedures by which




    1
      The principal address of the Debtor as of the Petition Date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 962    Filed 08/05/21 Entered 08/05/21 14:00:45             Desc Main
                                    Document     Page 2 of 13




 the Trustee, on behalf of the Estate, may prosecute and/or settle disputes of alleged causes of

 actions involving various matters, including but not limited to, fiduciary duties, preference

 payments, fraudulent transfers, other types of actions and/or avoidable transfers provided for in

 Chapter V of the Bankruptcy Code and/or under other applicable law. Specifically, the Trustee

 seeks to modify certain discrete aspects of this Court’s Order, ECF No. 533, as modified by this

 Court’s Order, ECF No. 929 (collectively, the “FAO Order”). In support of the Motion, the

 Trustee respectfully states as follows:

                                           JURISDICTION

        1.      The United States Bankruptcy Court for the Eastern District of Virginia (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing

 Order of Reference from the United States District Court for the Eastern District of Virginia, dated

 August 15, 1984.

        2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            Background

        4.      On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

 Chapter 11 of the Bankruptcy Code. Pursuant to §§ 1007 and 1108 of the Bankruptcy Code, the

 Debtor operated as a debtor-in-possession.

        5.      On September 12, 2019, the United States Trustee filed its Motion to Convert Case

 to Chapter 7 (the “Motion to Convert”) and notice thereof. ECF No. 61. At a hearing on

 September 26, 2019, the Court denied the Motion to Convert. However, per agreement between

 the Debtor, the United States Trustee, and ABL Alliance, LLLP (the “Lender”), the Debtor’s
Case 19-34574-KRH             Doc 962     Filed 08/05/21 Entered 08/05/21 14:00:45                       Desc Main
                                         Document     Page 3 of 13




 bankruptcy case was converted to a case under Chapter 7 of the Bankruptcy Code on October 4,

 2019 (the “Conversion Date”).

         6.       Upon conversion, Lynn L. Tavenner was appointed interim trustee, and no trustee

 having been elected at the meeting of creditors, she continues to serve as Trustee.

         7.       While still in the initial stages of her investigation and not fully appreciating the

 extensive breadth of actions that would result from said investigation, the Trustee, with the

 assistance of her counsel, filed her Motion for an Order Establishing Procedures Regarding the

 Prosecution of Actions Involving Former Attorneys and Certain Others and Memorandum in

 Support Thereof (the “FAO Procedures Motion”), 2 ECF No. 457. The same was granted by this

 Court’s Order dated June 15, 2020, ECF No. 533.

         8.       Thereafter the Trustee filed her Motion to Amend – Trustee’s Motion to Modify

 Procedures Regarding the Settlement of Actions Involving Former Attorneys and Certain Others

 and Memorandum In Support Thereof (the “FAO Procedures Modification Motion”), ECF No.

 852, which was granted by this Court’s Order dated June 24, 2021, ECF No. 929.

         9.       Since entry of the initial FAO Order on June 15, 2020, and pursuant to the

 procedures authorized therein, the Trustee, through counsel, has made demand on over 210

 Persons. 3 And, with the assistance of counsel and, in certain instances, Court approved mediators,

 the Trustee has resolved approximately 70 of those demands. 4

         10.      Approximately 60 of said demands are currently the subject of this Court’s

 mediation procedures delineated in the FAO Action Procedures as authorized by the FAO Order;



 2
   Terms not otherwise defined herein shall have the meaning prescribed in the FAO Procedures Motion.
 3
   As said term is defined at 11 U.S.C. § 101 (41).
 4
   As of the filing of this Motion, certain of those resolutions were in the process of being documented. Upon
 completion of said documentation, the Trustee will seek approval of said resolutions as required under the FAO Order.
Case 19-34574-KRH            Doc 962     Filed 08/05/21 Entered 08/05/21 14:00:45                     Desc Main
                                        Document     Page 4 of 13




 approximately 11 are within the period, pursuant to the terms of the FAO Order, upon which said

 Person may elect to proceed with mediation. And most of these matters include one or more claims

 pursuant to §§ 544, 547, and/or 548 of the Bankruptcy Code, as well as including claims under

 other applicable laws.

         11.       Pursuant to 11 U.S.C. § 546, the statutory deadline to bring an action or proceeding

 under §§ 544, 547, and/or 548 (among others) of the Bankruptcy Code is September 2, 2021, as

 is the statutory deadline contained in § 108 (collectively and each, the “Statutory Deadline”),

 absent an agreement, tolling, and/or other equitable remedies.



                                          RELIEF REQUESTED

         12.      Based on the foregoing, the Trustee maintains that it is prudent to request discrete

 modifications of the FAO Action Procedures. Accordingly, by this Motion, the Trustee is seeking

 to modify the FAO Order to ensure that the intent and basis for implementing the FAO Action

 Procedures remains intact while not jeopardizing the value of Estate assets given the Statutory

 Deadline. 5

                                PROPOSED REVISED PROCEDURES

         13.      The Trustee proposes that the FAO Order be modified to provide that:

         Notwithstanding anything to the contrary in the FAO Action Procedures:

                  a. For any Person who has made the Pre-Complaint Mediation Election on or

                      before August 20, 2021, the Trustee shall be permitted at any time, in her sole



 5
   Pursuant to the FAO Action Procedures authorized by the FAO Order, although not a traditional complaint that
 initiates an adversary proceeding, each FAO Demand Letter arguably commenced an action under §§ 546 and/or 108.
 However, give the language of Rule 7001 which references “adversary proceeding”, the Trustee, out an abundance of
 caution, proposes the modified procedures to eliminate ambiguity and/or uncertainty.
Case 19-34574-KRH    Doc 962    Filed 08/05/21 Entered 08/05/21 14:00:45             Desc Main
                               Document     Page 5 of 13




               and absolute discretion, to (i) enter into a tolling agreement (each a “Tolling

               Agreement”) to extend on a case by case basis the Statutory Deadline, (ii) file

               a complaint (each a “Sealed Complaint”) with this Court using the sealed

               document docketing event in the ECF system pursuant to CM/ECF Policy 6

               (as revised effective December 1, 2019) or as otherwise instructed by the

               Court and/or (iii) for any Person that the Trustee perceives is an indispensable

               party to an existing complaint, add said Person to said complaint to the extent

               that said amendment is allowed under Rule 7015 (“Indispensable Party

               Amended Complaint”).

            b. The Court shall not issue a summons for any Sealed Complaint.

            c. For any matter involving a Sealed Complaint, within 14 days of the filing of a

               Mediator’s Report wherein the FAO Action has not settled, the Trustee shall

               seek, pursuant to procedures provided by the Court, to have (i) the Sealed

               Complaint’s seal protection removed such that the complaint is available for

               public view (each an “Unsealed Complaint”) and (ii) a summons issued.

            d. The summons issued for each Unsealed Complaint will be the Court’s

               standard form with the exception that it will inform the defendant that

               he/she/it has thirty days from the date of service of the summons (rather than

               the date of issuance) to respond to the Unsealed Complaint and the initial

               pretrial conference will be set for the next Omnibus Hearing that is at least 67

               days after the issuance of the summons. The mediation protocol found at

               section 3 of the FAO Action Procedures shall not apply to any Unsealed

               Complaint.
Case 19-34574-KRH         Doc 962    Filed 08/05/21 Entered 08/05/21 14:00:45              Desc Main
                                    Document     Page 6 of 13




                e. Sections 2A, 2D and 2E of the FAO Action Procedures shall not apply to any

                    matter involving an Unsealed Complaint.

                f. Sections 2A, 2D, 2E, and 2G and sections 3A, 3B, 3I, 3J, and 3L of the FAO

                    Action Procedures shall not apply to any matter involving an Indispensable

                    Party Amended Complaint. To the extent a Person subject to an Indispensable

                    Party Amended Complaint, who has not previously mediated pursuant to the

                    FAO Order, desires to mediate, (i) said Person shall select a Mediator and (ii)

                    the mediation shall proceed under sections 3C, 3D, 3E, 3F, 3G, 3H, and 3K,

                    of the FAO Actions Procedures or as otherwise provided by the Court.

                g. For any matter involving a Sealed Complaint that is resolved during the

                    Settlement Period, said complaint shall be dismissed as agreed by the parties

                    and thereafter stricken from the Court’s docket pursuant to procedures

                    provided by the Court.



                                          Legal Authority

        14.     The statutory predicates for the litigation/mediation relief sought herein are

 Bankruptcy Code §§ 105, 108, and 704 and Bankruptcy Rules of Procedure 7016 and 9019, and

 Local Rule 9019-1. Section 105(a) states that a bankruptcy court “may issue any order, process, or

 judgment that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].”

 11 U.S.C. § 105(a). Federal Rule of Civil Procedure 16, applicable to adversary proceedings

 through Federal Rule of Bankruptcy Procedure 7016, gives the court discretion to manage the

 course of actions in various ways to facilitate the “just, speedy, and inexpensive disposition of the

 action.” Similar relief was granted by this Court in Order Approving Procedures and Permitting
Case 19-34574-KRH        Doc 962    Filed 08/05/21 Entered 08/05/21 14:00:45             Desc Main
                                   Document     Page 7 of 13




 Trustee to Prosecute and Compromise NFA Avoidance Actions ECF No. 385, as well as in several

 other cases pending in this district, including but not limited to Order Granting Liquidating

 Trustee's Motion for an Order Establishing Avoidance Action Procedures, In re Morris Schneider

 Wittstadt Va., PLLC, Case No. 15-33370 (Bankr. E.D. Va. Feb. 13, 2017), ECF No. 1318; Order

 Approving Procedures and Permitting Trustee to Prosecute and Compromise Avoidance Actions;

 In re James A. Moncure, Case No. 14-31546-KLP (Bankr. E.D. Va. Mar. 25, 2016), ECF No. 382;

 Order Approving Procedures and Permitting Trustee to Prosecute and Compromise Avoidance

 Claims, In re RoomStore, Case No. 11-37790-KLP (Bankr. E.D. Va. Nov. 27, 2013), ECF No.

 1755; Order Establishing Procedures for Avoidance Action Adversary Proceedings, In re

 LandAmerica Fin. Group, Inc., Case No. 08-35994 (Bankr. E.D. Va. Jan. 20, 2011), ECF No.

 4213; and Order Establishing Procedures for Avoidance Action Adversary Proceedings, In re

 Circuit City Stores, Inc., Case No. 08-35653 (Bankr. E.D. Va. Nov. 4, 2010), ECF No. 8898. In

 addition, the procedures proposed herein are consistent with Local Rule 9019-1.



                                             NOTICE

          15.   Notice of this Motion has been provided by U.S. Mail, postage prepaid, email, or

 by ECF notice to (a) the Office of the United States Trustee; (b) the Core Parties and 2002 List as

 defined in the Order Establishing Certain Notice, Case Management, and Administrative

 Procedures, ECF No. 38; (c) all parties that properly filed a request for notice of papers in this

 case pursuant to Bankruptcy Rule 2002; and (d) those Persons, through counsel where appropriate,

 referenced in paragraph 10 herein. The Trustee submits that no other or further notice need be

 given.
Case 19-34574-KRH         Doc 962    Filed 08/05/21 Entered 08/05/21 14:00:45               Desc Main
                                    Document     Page 8 of 13




                                        NO PRIOR RELIEF

        16.     Other than through the FAO Procedures Motion and the FAO Procedures

 Modification Motion, no prior request for the relief sought herein has been made to this Court or

 any other court.

        WHEREFORE, the Trustee respectfully requests the Court enter an Order substantially

 in the form attached hereto as Exhibit A: (i) modifying the FAO Action Procedures as provided

 herein and (ii) granting such other and further relief as the Court may deem proper.

                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: August 5, 2021                  By: /s/ Paula S. Beran
  Richmond, Virginia                     Paula S. Beran, Esquire (VSB No. 34679)
                                         PBeran@TB-LawFirm.com
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                         Telecopier: (804) 783-0178

                                                 Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 5th day of August, 2021, a true and correct copy of the foregoing
 Trustee’s Second Motion to Modify Procedures Regarding the Prosecution and/or Settlement of
 Actions Involving Former Attorneys and Certain Others and Memorandum in Support Thereof
 was served, via electronic delivery and/or first class mail, postage prepaid to: (a) the Office of the
 United States Trustee; (b) the Core Parties and 2002 List as defined in the Order Establishing
 Certain Notice, Case Management, and Administrative Procedures, ECF No. 38; (c) all parties
 that properly filed a request for notice of papers in this case pursuant to Bankruptcy Rule 2002;
 and (d) those Persons, through counsel where appropriate, referenced in paragraph 10 herein.

                                                /s/ Paula S. Beran
                                                Paula S. Beran, Esquire (Va. Bar No. 34679)
Case 19-34574-KRH               Doc 962     Filed 08/05/21 Entered 08/05/21 14:00:45                    Desc Main
                                           Document     Page 9 of 13




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

 In re:                                                                  Case No.
             LeClairRyan PLLC, 6                                         19-34574-KRH

             Debtor                                                      Chapter
                                                                         7


                             ORDER MODIFYING PROSECUTION AND
                          SETTLEMENT PROCEDURES FOR FAO ACTIONS

            This matter coming before the Court on the Trustee’s Second Motion to Modify Procedures

 Regarding the Prosecution and/or Settlement of Actions Involving Former Attorneys and Certain

 Others and Memorandum in Support Thereof (the “Motion”) 7 filed by Lynn L. Tavenner, Trustee,

 not individually but solely in her capacity as the chapter 7 trustee (in such capacity, the “Chapter

 7 Trustee”) of the bankruptcy estate (the “Estate”) of LeClairRyan PLLC, the above-captioned

 debtor; the Court having reviewed the Motion and having heard the statements of counsel in

 support of the relief requested in the Motion at a hearing before the Court (the “Hearing”); the

 Court finding that (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334; (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (c) venue is proper before

 this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and (d) notice of the Motion (and service of

 the proposed order) was sufficient under the circumstances; and the Court having determined that




 6
   The principal address of the Debtor as of the Petition Date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
 last four digits of the Debtor’s federal tax identification number are 2451.

 7
     Capitalized terms not otherwise defined herein have the meanings given to them in the Motion.
Case 19-34574-KRH         Doc 962 Filed 08/05/21 Entered 08/05/21 14:00:45                Desc Main
                                 Document    Page 10 of 13




 the legal and factual bases set forth in the Motion and at the Hearing establish just cause for the

 relief herein granted;

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED.

        2.      Notwithstanding anything to the contrary in the FAO Action Procedures:

                a. For any Person who has made the Pre-Complaint Mediation Election on or

                    before August 20, 2021, the Trustee shall be permitted at any time, in her sole

                    and absolute discretion, to (i) enter into a tolling agreement (each a “Tolling

                    Agreement”) to extend on a case by case basis the Statutory Deadline, (ii) file

                    a complaint (each a “Sealed Complaint”) with this Court using the sealed

                    document docketing event in the ECF system pursuant to CM/ECF Policy 6

                    (as revised effective December 1, 2019) or as otherwise instructed by the

                    Court and/or (iii) for any Person that the Trustee perceives is an indispensable

                    party to an existing complaint, add said Person to said complaint to the extent

                    that said amendment is allowed under Rule 7015 (“Indispensable Party

                    Amended Complaint”).

                b. The Court shall not issue a summons for any Sealed Complaint.

                c. For any matter involving a Sealed Complaint, within 14 days of the filing of a

                    Mediator’s Report wherein the FAO Action has not settled, the Trustee shall

                    seek, pursuant to procedures provided by the Court, to have (i) the Sealed

                    Complaint’s seal protection removed such that the complaint is available for

                    public view (each an “Unsealed Complaint”) and (ii) a summons issued.
Case 19-34574-KRH    Doc 962 Filed 08/05/21 Entered 08/05/21 14:00:45                Desc Main
                            Document    Page 11 of 13




            d. The summons issued for each Unsealed Complaint will be the Court’s

               standard form with the exception that it will inform the defendant that

               he/she/it has thirty days from the date of service of the summons (rather than

               the date of issuance) to respond to the Unsealed Complaint and the initial

               pretrial conference will be set for the next Omnibus Hearing that is at least 67

               days after the issuance of the summons. The mediation protocol found at

               section 3 of the FAO Action Procedures shall not apply to any Unsealed

               Complaint.

            e. Sections 2A, 2D and 2E of the FAO Action Procedures shall not apply to any

               matter involving an Unsealed Complaint.

            f. Sections 2A, 2D, 2E, and 2G and sections 3A, 3B, 3I, 3J, and 3L of the FAO

               Action Procedures shall not apply to any matter involving an Indispensable

               Party Amended Complaint. To the extent a Person subject to an Indispensable

               Party Amended Complaint, who has not previously mediated pursuant to the

               FAO Order, desires to mediate, (i) said Person shall select a Mediator and (ii)

               the mediation shall proceed under sections 3C, 3D, 3E, 3F, 3G, 3H, and 3K,

               of the FAO Actions Procedures or as otherwise provided by the Court.

            g. For any matter involving a Sealed Complaint that is resolved during the

               Settlement Period, said complaint shall be dismissed as agreed by the parties

               and thereafter stricken from the Court’s docket pursuant to procedures

               provided by the Court.
Case 19-34574-KRH           Doc 962 Filed 08/05/21 Entered 08/05/21 14:00:45               Desc Main
                                   Document    Page 12 of 13




           3.      The Trustee is authorized to take all action necessary to effectuate the provisions

 of this Order, including but not limited to the execution and delivery of any Tolling Agreement.

 Any said Tolling Agreement shall be binding upon the parties thereto, and the Trustee may

 reasonably rely on the terms thereof.

           4.      Except as expressly modified herein, the FAO Order shall remain in full force and

 effect.

           5.      The Court shall retain exclusive jurisdiction to interpret and enforce the terms of

 this Order.

           6.      Upon entry, the Clerk shall serve a copy (by electronic delivery) of this Order on

 Paula S. Beran.

  ENTERED:
                                                      UNITED STATES BANKRUPTCY JUDGE

 I ask for this:

 /s/
 Paula S. Beran, Esquire (VSB No. 34679)
 PBeran@TB-LawFirm.com
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Facsimile: (804) 783-0178

           Counsel for Lynn L. Tavenner, Chapter 7 Trustee


                                           CERTIFICATION

         I hereby certify that, pursuant to Local Rule 9022-1, the foregoing proposed Order has
 either been endorsed by and/or served upon all necessary parties.



                                                        Counsel
Case 19-34574-KRH        Doc 962 Filed 08/05/21 Entered 08/05/21 14:00:45   Desc Main
                                Document    Page 13 of 13




 Service List for Entered Order

 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219
